Citation Nr: 1116440	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  04-03 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to service connection for claimed degenerative disc disease (ddd) of the lumbar spine.

2.  Entitlement to service connection for a claimed skin rash, to include as due to Agent Orange exposure.




REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.  This case initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision issued by the RO.

The Veteran testified before a Decision Review Officer (DRO) in a hearing at the RO in June 2004.

The Board remanded the case to the RO in April 2007 and December 2009 for additional development of the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Pursuant to the Board's December 2009 remand, the Board concluded that another VA examination was warranted to consider newly obtained evidence.

The Veteran failed to appear for a VA examination scheduled in May 2010.  

However, the Board finds that he has provided good cause or other explanation or justification for his absence.  See 38 C.F.R. § 3.655(a).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  

Specifically, the Veteran asserts that he was ill during the time period (i.e., cancer treatment) and unable to make the scheduled VA examinations.  In light of the circumstance, the Veteran should be afforded another opportunity for a VA examination on remand.

The Veteran asserts that he initially injured his back in service and aggravated his condition post-service.  (See October 2005 lay statement).

During service, the Veteran received treatment for mild lumbosacral strain in March 1966.  

A July 1986 private treatment record reflects that Veteran aggravated his back injury of July 1986 from moving and lifting 55 gallon drums.

An August 1986 private treatment record noted complaints of a low back strain.

A February 1991 private treatment record reflects that he was treated for lower back pain.

A March 1991 surgeon's report stated, in essence, that the February 1991 accident was a contributing cause (not the only cause) of the low back pain and that he has had recurrent low back pain since 1986.

A 1992 private treatment record reflects that the Veteran fell at home and landed on his back.

A November 1995 private record noted a history of a motor vehicle accident in the 1980s.

An April 1996 private record noted that the Veteran was treated for complaints of low back pain after an April 1996 motor vehicle accident.  The X-ray studies were negative.

A September 1996 Notice to Compensation Commissioner and Employee of Intention to Contest Liability to Pay Compensation reflects that the Veteran complained of having a work-related back and hip injury on September 24, 1996.  He fell inside a door at the top of steps because of wet shoes.

An April 2000 private treatment record reflected treatment for a motor vehicle accident on December 17, 1999.  There was restriction of low back mobility with tight lumbar musculature.

A June 2002 private treatment record reflected treatment from a motor vehicle accident on June 7, 2002.  He was diagnosed, in part, with a low back strain.

A June 2003 medical statement notes that the Veteran was being treated for degenerative lumbar disc disease.  However, the VA examination in October 2003 only reported a diagnosis of chronic low back pain.

The Veteran is shown to have been treated for a widespread tinea versicolor in March 1967 during service.  However, a VA examination in October 2003 reported that the Veteran had no findings of a skin rash.

A March 2004 VA treatment record noted that the Veteran had a work injury three years prior at Pratt & Whitney Aircraft where he had been employed for about 30 years.  He had to fight for benefits to recover damages for the injury.  He was hit by a tractor trailer truck and thrown 85 feet.  He was treated at St. Francis Hospital.

A June 2004 private treatment record stated that the Veteran had been treated for two years for chronic fungal infections of the skin and nails.  The physician opined that the chronic condition might be related to the Veteran's military service.

A January 2005 VA treatment record noted a history of motor vehicle accidents in December 1999, June 2002, and a "slip and fall" in February 2003.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, the record indicates that he filed a Workman's Compensation claim for a post-service low back injury.  The VA claims folder does not include records of the Veteran's Workman's Compensation claim which may be pertinent to his VA claims.  As such, those records should be obtained and associated with the claims folder.

The Veteran also received treatment from St. Francis Hospital Emergency Room after a motor vehicle accident.  He received treatment from Dr. Howard Lanter, a neurosurgeon in Hartford, as well as the VA clinic in Newington.

Prior to arranging for the Veteran to undergo VA examination, the RO should obtain and associate with the claims folder all outstanding VA medical records and pertinent private records.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In providing the requested medical opinions, the examiner may wish to consult the summary of the evidence set forth above.  The Board cautions the examiner that the summary of evidence is in no way a substitution for a thorough review of the claims file.


Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate action to obtain all pertinent records of medical treatment received by the Veteran for claimed disabilities that are not currently associated with the claims file (i.e., St. Francis Hospital Emergency Room, Dr. Howard Lanter, a neurosurgeon in Hartford, and VA clinic in Newington).  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  The RO should also take appropriate steps to contact the Veteran and obtain information and releases sufficient to retrieve records of his Workman's Compensation claim(s).  Copies of all such records should be obtained and associated with the claims folder.  If the records are not available, make a notation to that effect in the claims folder.

3.  Then, the RO should schedule the Veteran for VA examination to ascertain the nature and likely etiology of the claimed lumbar spine disorder.  

The claims file must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed, and all findings should be reported in detail.

Based on his/her review of the case, the VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current lumbar spine disability had its clinical onset during service or was due to an injury or other event of the Veteran's active service.  The examiner should provide a complete rationale for the opinion.  

The VA examiner should comment on the Veteran's assertion that he initially injured his back in service and aggravated this condition post-service.  See Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).

4.  The RO also should schedule the Veteran for VA examination to ascertain the nature and likely etiology of the claimed skin condition.  

The claims file must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed, and all findings should be reported in detail.  

Based on his/her review of the case, the VA examiner should opine as to whether it is at least as likely as not that any current skin disability had its clinical onset during service or was due to Agent Orange exposure or other event of his period of active service.  The examiner should provide a complete rationale for any opinion.  

5.  Following completion of all indicated development, the RO should readjudicate the issues on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, then the RO should furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



